07/18/2022
        ORIGINAL
                                                                                           Case Number: OP 22-0384
           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        OP 22-0384
                                                                             r:1L
                                                                               ,
AMANDA J. MARKS,                                                             JUL 1 8 2022
                                                                         Bowun      $-_, r1vvoocs
            Petitioner,                                                Clerk of Supreme Court
                                                                          State of Montana


      v.
                                                                    ORDER
MONTANA FOURTH JUDICIAL DISTRICT
COURT, HON. JOHN W. LARSON, Presiding,
and T. J. MCDERMOTT,

            Respondents.


       Petitioner Amanda J. Marks, via counsel, filed an Emergency Petition for Writ of
Habeas Corpus & Motion to Stay of [sic] Execution of Sentence on July 18, 2022, alleging
that Marks was illegally taken into custody after the Fourth Judicial District Court, Missoula
County, found her in contempt during a Youth Court proceeding, Cause No. DJ-22-20.
Shortly after filing this petition, Marks moved to withdraw it as moot. Her counsel has
advised the Court that after he filed the petition, the District Court advised hirn that Marks
was released from custody. Thus she no longer qualifies for habeas relief.
       IT IS THEREFORE ORDERED that this petition is DISMISSED as MOOT.
       The Clerk is directed to provide copies of this Order to Amanda J. Marks, all counsel
of record in Cause No. DJ-22-20, and to the Hon. John W. Larson, presiding District Judge.
       Dated this 18th day of July, 2022.




                                                                   Justicc